Exhibit 10.40

AMENDMENT NO. 2

TO NOTE AGREEMENT

THIS AMENDMENT NO. 2 (the “Amendment”) to the Note Agreement dated as of
April 18, 2011 (as previously amended by Amendment No. 1 thereto dated
December 21, 2011, the “Agreement”), by and among MHI Hospitality Corporation, a
Maryland corporation (the “Borrower”), and each lender a party thereto from time
to time (together with their successors and assigns, each, a “Lender”, and
collectively, the “Lenders”) and Essex Equity High Income Joint Investment
Vehicle, LLC, a Delaware limited liability company, as agent for the Lenders
(the “Agent”, and collectively with the Borrower and the Lenders, the
“Parties”), is made and entered into by and among the Parties as of June 15,
2012 (subject to the conditions precedent to effectiveness set forth in
Section 2 hereof, the “Amendment Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement.

WHEREAS, the Parties desire, for their mutual convenience and benefit, to amend
the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Upon the making of the Prepayment (as defined below), the Parties agree that
the aggregate outstanding balance of the Loans (including, without limitation,
accrued and unpaid interest) shall be zero and that the amount of undrawn Term
Loan Commitments under the Agreement shall be $7,000,000, and references in the
Agreement to the maximum aggregate principal amount of all Loans and to the Term
Loan Commitments shall be interpreted accordingly. Of such undrawn Term Loan
Commitments, $2,000,000 shall be solely reserved for Loans the proceeds of which
the Borrower shall use to cause its Subsidiary to repay principal amounts
outstanding under the existing mortgage on the Crowne Plaza Jacksonville
Riverfront Hotel Property. For the avoidance of doubt, the Borrower’s ability to
borrow, and the Lenders’ obligation to make, Loans up to the Term Loan
Commitments shall be governed by the terms and conditions of the Agreement as
amended hereby.

2. Section 7 of the Agreement is hereby amended by adding the following sentence
at the end thereof:

“No part of the proceeds of the Loans borrowed hereunder will be used for the
purpose of redeeming shares of Preferred Stock.”



--------------------------------------------------------------------------------

3. The effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:

(a) the Borrower or one of its Subsidiaries shall have closed on a financing
transaction with C1 Bank, as lender, in respect of the hotel property known as
the Crowne Plaza Tampa Westshore (the “Tampa Financing”);

(b) the Borrower shall have made or caused to be made, from the proceeds of the
Tampa Financing, (i) a prepayment of outstanding Loans in an amount of not less
than $1,500,000 (the “Prepayment”) and (ii) payment of all accrued and unpaid
interest with respect to the Prepayment; and

(c) the redemption of certain issued and outstanding shares of the Preferred
Stock held by Essex Illiquid, LLC and Richmond Hill Capital Partners, LP
(together the “Preferred Stockholders”) in the manner contemplated in that
certain Agreement, Waiver and Consent by Preferred Stockholders dated as of
June 15, 2012 shall have occurred.

4. This Amendment shall be deemed to be incorporated into the Agreement and made
a part thereof. All references to the Agreement in any other document
(including, without limitation, that certain promissory note made and delivered
by the Borrower to the Agent dated as of April 18, 2011) shall be deemed to be
references to the Agreement as modified by this Amendment. Except as
specifically amended or modified herein, the Agreement shall continue in full
force and effect and shall be enforceable in accordance with each of the terms
thereof. To the extent that the terms of this Amendment conflict with the terms
of the Agreement, the terms of this Amendment shall be deemed to govern.

5. This Amendment may be executed simultaneously in one or more counterparts,
and by different Parties in separate counterparts, each of which when executed
will be deemed an original, but all of which taken together will constitute one
and the same instrument.

6. This Amendment will be governed by, and construed in accordance with, the
laws of the state of New York applicable to contracts executed in and to be
performed entirely within such jurisdiction, without reference to conflicts of
laws provisions.

7. This Amendment may not be amended, modified or waived except by an instrument
in writing signed on behalf of each of the Parties.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Amendment as of the Amendment Date.

 

BORROWER:     MHI HOSPITALITY CORPORATION     By:  

/s/ David R. Folsom

    Name:   David R. Folsom     Title:   President and Chief Operating Officer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO NOTE AGREEMENT]



--------------------------------------------------------------------------------

LENDER:    

ESSEX EQUITY HIGH INCOME JOINT INVESTMENT VEHICLE, LLC

    By:   Richmond Hill Investments, LLC, the Investment Manager     By:  

/s/ Ryan P. Taylor

    Name:   Ryan P. Taylor     Title:   Managing Director and Authorized
Signatory AGENT:     ESSEX EQUITY HIGH INCOME JOINT INVESTMENT VEHICLE, LLC    
By:   Richmond Hill Investments, LLC, the Investment Manager     By:  

/s/ Ryan P. Taylor

    Name:   Ryan P. Taylor     Title:   Managing Director and Authorized
Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO NOTE AGREEMENT]